DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election without traverse of Invention I/Specie IA in the reply filed on 10/29/2021 is acknowledged.
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.


Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/23/2018, 4/17/2019, and 4/21/2021 are being considered by the examiner.


Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randhawa et al. (US 20080017225).
	Regarding these claims Randhawa teaches:
1. A substrate holding apparatus for holding a substrate and rotating the substrate, comprising: 
rollers (52, 58, and 60) capable of contacting a periphery of the substrate (are capable of as clearly seen in Fig 3; ¶ [0031]); 
a roller rotating mechanism (68+72+82+89+91) configured to rotate the rollers (is capable of; ¶¶ [0031-35]); and 
eccentric shafts (31, 33, and 34) coupling the rollers and the roller rotating mechanism (clearly seen in Fig 1), the eccentric shafts having first shaft portions (lower cylindrical portion of 31, 33, and 34; as seen of 34 in Fig 2; lower cylindrical portion defining X-X rotation axis) and second shaft portions (40, 54, and 56), the second shaft portions being eccentric relative to the first shaft portions (clearly seen in Figs 1A and 4), the first shaft portions being secured to the roller rotating mechanism (clearly seen in Fig 4; ¶ [0032]), and the rollers being secured to the second shaft portions (clearly seen in Figs 2&3), respectively.  
2. The substrate holding apparatus according to claim 1, wherein the roller rotating mechanism includes motors (72 & 91) coupled to the first shaft portions (clearly seen in Figs 1A & 4), respectively, and an operation controller (84 & 68) configured to rotate the motors at the same speed and in the same phase (are capable of; 84 allows rotation about axis X-X and 68 allows rotation about axes of 40, 54, and 56).  
3. The substrate holding apparatus according to claim 1, further comprising counter weights (portions of respective 31, 33, and 34 which is outside the projected area of respective rollers 58, 60, and 52 as seen in Fig 3; this portion of 31, 33, and 34 may act as a mass which counters the weight of the respective rollers on each shaft) secured to the eccentric shafts, respectively, each of the counter 

4. A substrate processing apparatus comprising: 
the substrate holding apparatus according to claim 1 (see Rejection of claim 1 above); and 
a processing head for bringing a processing tool into contact with a first surface of a substrate to process the first surface (¶¶ [0036-37] wherein the spray nozzle may be considered a “processing head” and the cleaning liquid may be considered a “processing tool” as it is a means by which to clean the substrate).

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Robins and Mazur are cited for teaching eccentric shafts with counterweight configurations; Hearne is cited for teaching a wafer holder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723